Citation Nr: 1715949	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  12-24 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a bilateral hand disability, to include as secondary to the service connected arthritis of the right knee and ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from December 1966 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 Rating Decision of the Board of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the benefits sought.

In a January 2015 BVA Decision, the Board remanded the claim for additional development.  The matter is again before the Board for appellate consideration.   

In April 2015, the RO issued a Supplemental Statement of the Case affirming the denial of the Veteran's claim for direct and secondary service connection based on a VA medical opinion.  Presumptive service connection for arthritis of the hands was also denied absent evidence of a compensable onset of arthritis within one year of service.


FINDINGS OF FACT

A bilateral hand disability did not manifest during active service or within one year of separation and was not shown to have developed as a result of a service-connected disability or aggravated by a service connected disability.


CONCLUSION OF LAW

The criteria for establishing service connection for a bilateral hand disability, to include as secondary to service connected arthritis of the left knee and ankle, has not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist & Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  
	
Here, the Veteran filed an initial claim for service connection for his bilateral hand disability in January 2010.  Written notice informing the Veteran of the evidence required to substantiate his claim and the respective duties for obtaining evidence pursuant to the Veteran's Claims Assistance Act of 2000 (VCAA) was provided in February 2010. 38 U.S.C.A. §§ 5103A (West 2014), 38 C.F.R. § 3.159 (2016).  The notice elements listed under 3.159(b)(1) were provided prior to the February 2011 RO decision.

The record indicates the Veteran's service treatment and personnel records were obtained as well as post-service VA and private treatment records.  The Board further notes that the Veteran was afforded a VA examination in response to his claim of entitlement to service connection for his bilateral hand disability.  In April 2015, a report of findings was prepared in connection with the Veteran's VA examination and has been associated with the claims file. The medical opinions and lay statements contained therein are sufficient evidence for deciding the claim presented.  Further, the findings are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the alleged disability in sufficient detail so that the Board's evaluation is fully informed, and contain a reasoned explanation. 38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016), El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

In light of the foregoing, the Board finds that the VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Relevant Laws & Regulations

In this case, the Veteran was granted service connection for arthritis of the right knee and ankle in an August 2005 Rating Decision. The Veteran contends that his bilateral hand disability is either related to an in-service injury or is secondary to falls due to his service connected ankle and knee disabilities.  More specifically, that his bilateral hand condition developed as a result of using his hands to brace himself during frequent falls due to his service connected knee and ankle condition.
However, the preponderance of the evidence is against the Veteran's contention.  As such, service connection is denied.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in or aggravated by active duty military service.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 
38 C.F.R. § 3.310 (a) (2016). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc). Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310 (b). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. 
 § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1990).

The evidence of record includes the Veteran's service treatment records (STRs), private and VA treatment records, and lay statements from the Veteran.  The Veteran's STRs confirm treatment for a puncture wound to the right hand in November 1967.  In September 1968, additional treatment was received for a laceration to the same hand that was described as "very shallow with minor bleeding."  No further treatment or follow-up was noted and the records are silent as to the existence of a bilateral hand injury or an injury specific to the thumbs.

In an October 2000 orthopedic consultation report, the Veteran's private physician notes evidence of osteoarthritis in the Veteran's right knee, ankle and both hands.  Sedentary forms of employment were recommended in light of the Veteran's symptoms.  The Board notes that there are no complaints of or references to a specific injury or treatment to either hand following a fall associated with instability of the Veteran's service connected knee and ankle.  In fact, a September 2008 record merely confirms the Veteran's tendency to fall due to instability of his right ankle.  VA treatment records contain similar references to treatment for bilateral hand arthritis but lack any indication of a specific injury to the left or right hand.

Pursuant to the Board's January 2015 Remand Decision, the veteran was afforded a VA Examination to determine the nature and etiology of the Veteran's bilateral hand disabilities.  In an April 2015 Hand and Finger Disability Benefits Questionnaire (DBQ), the VA examiner noted the Veteran's prior diagnosis of degenerative arthritis of the left and right hand, regular use of bilateral thumb splints, and generalized limitation in gripping activities.  Following a review of the Veteran's medical history, including x-ray images of both hands, the examiner opined that the Veteran's condition was "less likely than not" caused by or aggravated (made permanently worse beyond its natural progression) by a service-connected disability to include use of the hands to "catch himself" when falling.  

According to the examiner, as articulated by Mayo Clinic Staff, the medical literature overwhelmingly supports carpometacarpal (CMP) degenerative joint arthritis (thumb arthritis) to be the most common arthritis of the hand.  Symptomology associated with CMP arthritis includes limitation of daily activities such as unscrewing jar lids and turning door knobs.  An August 2014 BVA Decision acknowledges the Veteran's prior employment, from May 1990 until June 2000, as requiring regular use of "vibratory tools."  The examiner concluded that while medical evidence supports a contention that regular use of "vibratory tools" causes degenerative arthritis of the hands, there is no demonstrative evidence that establishes a causal link between repeated falls and the same condition.  Further, consideration of prior medical evidence does not reveal reports of current or past symptoms for purposes of establishing aggravation.  Therefore, the examiner opined that the Veteran's bilateral hand condition is "less likely than not" caused by or aggravated by the Veteran's service connected ankle and knee to include falls associated therewith.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

The Board finds that service connection on a direct basis is not warranted because the Veteran's bilateral hand disability did not manifest within one year after service and there is no competent lay or medical evidence that it was caused by or aggravated by an in-service injury or disease.  Further, service connection on a secondary basis is not warranted because the medical evidence of record does not show that the Veteran' service-connected arthritis of the right knee and ankle are causally related to the Veteran's bilateral hand disability.  

It is worth noting that the Veteran was awarded disability benefits by the Social Security Administration (SSA) for degenerative arthritis of the bilateral knees, ankles and hands in October 2000.  The SSA records have been associated with the claims file. Although the Board acknowledges the SSA's disability determination, it is not binding and bares minimal probative value in that record fails to establish a causal connection between the Veteran's service and his bilateral hand disability.  Similarly, the evidence fails to show the Veteran's condition was caused or aggravated by the Veteran's service connected arthritis of the right knee and ankle.  

The Board recognizes that the Veteran believes he is entitled to service connection for a bilateral hand disability.  In a May 2015 statement, the Veteran noted that he did paperwork during military service.  The Veteran also alleged in June 2015 that he believed his service-connected arthritis of the lower joints had spread to his hands.  While the Board is sympathetic to the Veteran's assertions, the record contains no evidence to suggest that he has the requisite training or expertise to offer a medical opinion as complex as linking arthritis of the hands to disabilities of the lower extremities or motions made many years ago.  The record does contain, however, competent medical opinions from trained physicians suggesting that the Veteran does not suffer from a current bilateral hand disability that manifested during, or as a result of, active military service, nor, does he suffer from such a disability that was caused by, or aggravated by, a service-connected disability.  As such, the Veteran's assertions fail to reflect that service connection is warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable.  Therefore, the Veteran's claim must be denied.
ORDER

Entitlement to service connection for a bilateral hand disability, to include as secondary to the service connected arthritis of the right knee and ankle in denied.




____________________________________________
B Mullins
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


